Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered.
Applicant’s Terminal disclaimer filed 6/22/2021 is accepted.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“in response to determining the respective type of driver circuit protocol, storing the respective driver circuit protocol identifier of the respective type of driver circuit protocol in a memory; and 
based on the stored respective driver circuit protocol identifier and a light source control setting, outputting a second driver control signal, via the at least one driver control wire, to the driver circuit”, in combination with remaining limitations of claim 1; (claim(s) 2-10 is/are allowed as depending therefrom).
“comparing the digital voltage value with a respective range of unique voltage values in a voltage lookup table for each type of driver circuit to determine a respective type of driver circuit protocol; and 
in response to determining the respective type of driver circuit protocol, outputting a second driver control signal, via the at least one driver control wire, to the driver circuit”, in combination with remaining limitations of claim 11; (claim(s) 12-20 is/are allowed as depending therefrom).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844